DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 08/09/2021, in which claims 1-10 are pending in the application.
Claim Objections
Claim 10 is objected to because of the following informality: The independent claim, claim 10, reads, "at least one hardware processor to perform the method of claim 1." Examiner recommends that the recited steps of claim 1 are also recited in claim 10, to make the scope of claim 10 clear.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line , recites the limitation "wherein the digital invalid voucher is structurally similar to a valid voucher.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of identifying malicious use of credentials without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1 and 10.
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a method, which recites a series of steps, e.g., receiving by a computing system, from a client terminal via a network, a request to obtain a digital voucher having a certain value using credentials of a user; determining, by a hardware processor of the computing system, a risk of malicious use of the credentials according to an analysis of data denoting the context of the credentials; dynamically generating an invalid voucher, according to the risk determination of malicious use of the credentials, wherein the digital invalid voucher is structurally similar to a valid voucher; based on the risk determination of malicious use of the credentials by a user of said client terminal, selectively providing the generated digital invalid voucher, to the client terminal via the network, in response to the request to obtain the digital voucher, instead of providing the client terminal the requested digital voucher; generating and monitoring at least one interactive User Interface (UI) mechanism, presented on the client terminal, that allows the user who received the invalid voucher to submit an appeal, during a predefined interval of time, as a response of the user to invalidity of the digital invalid voucher during an attempt, of the user, to redeem the invalid voucher; identifying malicious use of the credentials when an output of each of said at least one monitored UI mechanism does not indicate that said appeal was submitted by the user within the predefined interval of time; and transmitting to a validation server, over said network, a message indicative of an attempt of said identified malicious use of said credentials. These series of steps describe the abstract idea of identifying malicious use of credentials (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity. The computer device limitations, e.g., computing system, client terminal, network, digital voucher, hardware processor of the computing system, digital invalid voucher, at least one interactive User Interface (UI) mechanism, and validation server do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a computing system, client terminal, network, digital voucher, hardware processor of the computing system, digital invalid voucher, at least one interactive User Interface (UI) mechanism, and validation server are no more than simply applying the abstract idea using generic computer elements.  The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The computer network limitations are a field of use limitations (MPEP 2106.05(h)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computing system, client terminal, network, digital voucher, hardware processor of the computing system, digital invalid voucher, at least one interactive User Interface (UI) mechanism, and validation server limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 10; and hence, claim 10 is rejected on similar grounds as claim 1.
Dependent claims 2-9 are directed to a method, which perform the steps wherein a valid digital voucher having the certain value is provided to the client terminal via the network, when within the elapsed predefined interval of time, the appeal is received from the user; identifying authorized use of the credentials when within the elapsed predefined interval of time, the appeal is received from the user; storing in a data storage a profile of the user associated with authorized use of the credentials, and automatically detecting authorized use of the credentials according to the profile when the user provides another request to obtain another digital voucher using the credentials; providing a refund to the user when within the elapsed predefined interval of time, the appeal is received from the user; designating the user associated with the identified malicious use of the credentials as a malicious user and rejecting future requests to obtain the digital voucher by the malicious user; receiving additional data associated with at least one of the user and the credentials, and wherein the analysis to determine the risk of malicious use of the credentials is based on the additional data; wherein the additional data includes one or more members selected from the group consisting of: third party data, empirically collected data, a profile of the user, behavior of the user, and contextual data; and storing in a data storage, the credentials and the identified malicious use of the credentials, and determining the risk of malicious use when the stored credentials are used in another request to obtain another digital voucher, respectively. These step describe the abstract idea of identifying malicious use of credentials (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity. Thus, claims 2-9 are directed to an abstract idea. The additional limitations of a client terminal, network, digital voucher, and data storage are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: client terminal, network, digital voucher, and data storage, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment.
Dependent claims 2-9 have further defined the abstract idea that is present in their respective independent claims 1 and 10; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  The dependent claims 2-9  do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-9 are directed to an abstract idea. Thus, claims 1-10 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uriarte (U.S. Patent Application Publication No. US 2010/0005013 A1; hereinafter “Uriarte”) in view of Zelkind (U.S. Patent Application Publication No. US 2016/0155101 A1; hereinafter “Zelkind”).
Claim 1:
Uriarte discloses:
A method for increasing a network security, comprising: (Uriarte, Detecting payment fraud, such as credit card fraud (See, Para. 2); Systems and methods to more accurately detect transactions that should be rejected as fraudulent (See, Para. 3)); 
determining, by a hardware processor of the computing system, a risk of malicious use of the credentials according to an analysis of data denoting the context of the credentials; (Uriarte, Decision module (hardware processor of the computing system); The decision module is configured to determine, based on outputs of the risk assessment modules regarding a transaction, an authorization decision that either accepts or rejects the transaction… information stored on the storage device, such as authorization decisions (analysis of data) or transaction data (context of the credentials), may be shared with a system for batch fraud detection processing. (See, Para. 35));
dynamically generating an invalid voucher, according to the risk determination of malicious use of the credentials. (Uriarte, The request includes a credit card number, a name of the credit card account holder, an expiration date of the credit card, a billing address associated with the credit card, and/or a credit card verification number; In response to the request, the merchant device transmits transaction data corresponding to the transaction to the real-time fraud detection processor and/or the batch fraud detection processor for processing (according to the risk determination of malicious use of the credentials); (See, Para. 20));
and transmitting to a validation server, over said network, a message indicative of an attempt of said identified malicious use of said credentials. (Uriarte, the real-time fraud detection process analyzes the transaction data for indications that the purchase may be fraudulent, determines based on its analysis an authorization decision which either accepts or rejects the transaction, and transmits the authorization decision for receipt by the merchant device 102 (See, Para. 20 and 21)).
However, Uriarte does not specifically disclose receiving by a computing system, from a client terminal via a network, a request to obtain a digital voucher having a certain value using credentials of a user; dynamically generating an invalid voucher, according to the risk determination of malicious use of the credentials, wherein the digital invalid voucher is structurally similar to a valid voucher; based on the risk determination of malicious use of the credentials by a user of said client terminal, selectively providing the generated digital invalid voucher, to the client terminal via the network, in response to the request to obtain the digital voucher, instead of providing the client terminal the requested digital voucher;  generating and monitoring at least one interactive User Interface (UI) mechanism, presented on the client terminal, that allows the user who received the invalid voucher to submit an appeal, during a predefined interval of time, as a response of the user to invalidity of the digital invalid voucher during an attempt, of the user, to redeem the invalid voucher; and identifying malicious use of the credentials when an output of each of said at least one monitored UI mechanism does not indicate that said appeal was submitted by the user within the predefined interval of time.
Zelkind discloses the following limitations:
receiving by a computing system, from a client terminal via a network, a request to obtain a digital voucher having a certain value using credentials of a user; (Zelkind, the transmitting interface is further configured to transmit a digital representation of the purchased at least one merchant credit vouchers to the mobile client terminal for payment by the user at the merchant; and a payment processing module configured for crediting an account of the user and debiting an account of a seller of the purchased at least one merchant credit voucher after the transmission of the digital representation (See, Para. 28));
dynamically generating an invalid voucher, according to the risk determination of malicious use of the credentials, wherein the digital invalid voucher is structurally similar to a valid voucher; (Zelkind, during a transaction, both seller and buyer are in possession of the voucher at some point, and/or both are aware of the identification number of the voucher. After the sale, the seller may attempt to redeem the already sold digital representation of the voucher before the purchaser is able to redeem the same voucher. Alternatively, the seller may forge a copy of the sold voucher. The merchant may not be able to identify the real owner, and may have to honor the first redeemed voucher; (See, Para. 119 & 121));
based on the risk determination of malicious use of the credentials by a user of said client terminal, selectively providing the generated digital invalid voucher, to the client terminal via the network, in response to the request to obtain the digital voucher, instead of providing the client terminal the requested digital voucher; (Zelkind, debiting an account of a seller is performed a period of time after crediting an account of the user, and after verifying proper receipt of the voucher by the seller (risk determination of malicious use of the credentials)(See, Para. 26); prevent fraud due to double-usage of the credit voucher (digital invalid voucher) (See, Para. 119); preventing or reducing transactions with previously used vouchers, forgeries, and/or expired vouchers (digital invalid voucher) (See, Para. 80); the uploaded voucher is authenticated, to verify that the voucher is not a fake, has not been previously redeemed, and/or has not yet expired. Authentication may be performed by an authentication module that issues an authentication request to the respective merchant server, and/or performs a validation check based on parameters extracted from the digital representation of the voucher (providing the client terminal the requested digital voucher) (See, Para. 140); receiving, at the central server, a purchase order for purchase of at least one of the merchant credit vouchers from the group; transmitting a digital representation of the purchased at least one merchant credit vouchers to the mobile client terminal for payment by the user at the merchant; and crediting an account of the user and debiting an account of a seller of the purchased at least one merchant credit voucher after the transmission of the digital representation (in response to the request to obtain the digital voucher, instead of providing the client terminal the requested digital voucher)(See, Para. 6));
generating and monitoring at least one interactive User Interface (UI) mechanism, presented on the client terminal, that allows the user who received the invalid voucher to submit an appeal, during a predefined interval of time, as a response of the user to invalidity of the digital invalid voucher during an attempt, of the user, to redeem the invalid voucher; (Zelkind, providing a platform that authenticates the validity of the vouchers and guarantees the financial transaction….expired vouchers (authenticating suggests monitoring, matching, verifying, comparing, and etc.)(generating and monitoring at least one interactive User Interface (UI) mechanism, presented on the client terminal)(See, Para. 80); provide credit vouchers based on predefined rules instead of current geographical location, for example, based on predefine periods in time, and/or based on vouchers to merchants having products satisfying a user preference shopping profile (that allows the user who received the invalid voucher to submit an appeal, during a predefined interval of time, as a response of the user to invalidity of the digital invalid voucher during an attempt)(See, Para. 96); the uploaded voucher is authenticated, to verify that the voucher is not a fake, has not been previously redeemed, and/or has not yet expired;( as a response of the user to invalidity of the digital invalid voucher during an attempt, of the user, to redeem the invalid voucher)(See, Para. 140)); 
identifying malicious use of the credentials when an output of each of said at least one monitored UI mechanism does not indicate that said appeal was submitted by the user within the predefined interval of time. (Zelkind, A platform that authenticates the validity of the vouchers and guarantees the financial transaction….expired vouchers (identifying malicious use of the credentials when an output of each of said at least one monitored UI mechanism)(See, Para. 80); provide credit vouchers based on predefined rules instead of current geographical location, for example, based on predefine periods in time, and/or based on vouchers to merchants having products satisfying a user preference shopping profile; the uploaded voucher is authenticated, to verify that the voucher is not a fake, has not been previously redeemed, and/or has not yet expired (does not indicate that said appeal was submitted by the user within the predefined interval of time) (See, Para. 96)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Uriarte with the features of Zelkind’s digital voucher transactions system because the system may reduce the risk of buying and/or selling of physical vouchers directly between individuals, by providing a platform that authenticates the validity of the vouchers and guarantees the financial transaction; where, direct buying and selling may lead to fraud. Thus this system prevents or reduces transactions with previously used vouchers, forgeries, and/or expired vouchers. (Zelkind, See Para 80: lines 1-7)).
Claim 2:
Regarding Claim 2, Uriarte do not specifically disclose the claim’s limitation; however, Zelkind discloses: 
wherein a valid digital voucher having the certain value is provided to the client terminal via the network, when within the elapsed predefined interval of time, the appeal is received from the user. (Zelkind, Central server includes or is connected to one or more mobile interfaces for communication (transmit and/or receive) with multiple remote client terminals, such as mobile devices of users (provided to the client terminal via the network)(See, Para. 84); The price may be dynamically adjusted based on a set of rules (which may include the time limit), which may be received from mobile device after being selected by the user through user interface module (a valid digital voucher having the certain value……. from the user)(See, Para. 153)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Uriarte with the features of Zelkind’s digital voucher transactions system because the system may reduce the risk of buying and/or selling of physical vouchers directly between individuals, by providing a platform that authenticates the validity of the vouchers and guarantees the financial transaction; where, direct buying and selling may lead to fraud. Thus this system prevents or reduces transactions with previously used vouchers, forgeries, and/or expired vouchers. (Zelkind, See Para. 80: lines 1-7)).
Claim 3:
Uriarte discloses:
further comprising identifying authorized use of the credentials when within the elapsed predefined interval of time, the appeal is received from the user. (Uriarte, The request includes data identifying a payment instrument via which the purchase is to be made. In some implementations, the payment instrument is a credit card, in which case the request includes a credit card number, a name of the credit card account holder, an expiration date of the credit card, a billing address associated with the credit card, and/or a credit card verification number (identifying authorized use of the credentials)….. transaction time at which the transaction occurred (elapsed predefined interval of time) (See, Para. 20 and 22); The batch fraud detection report may include authorization decisions for each transaction of the plurality of transactions, where each authorization decision may be based on transaction data corresponding to transactions that occur before and after the transaction being authorized (appeal is received from the user)(See, Para. 22)).
Claim 4:
Regarding Claim 4, Uriarte do not specifically disclose the claim’s limitations; however, Zelkind discloses: 
further comprising storing in a data storage a profile of the user associated with authorized use of the credentials, and automatically detecting authorized use of the credentials according to the profile when the user provides another request to obtain another digital voucher using the credentials. (Zelkind, The system further comprises an automated buyer agent module configured to automatically purchase at least one voucher based on user selected predefined set of rules (automatically detecting authorized use of the credentials…. digital voucher using the credentials)(See, Para. 46); The user profile may be detailed, including multiple parameters (which the user may provide or allow the system to automatically detect, or the profile may be sparse based on a generic user profile based on limited information available from the use, for example, age and/or gender of the user (comprising storing in a data storage a profile….credentials)(See, Para. 103)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Uriarte with the features of Zelkind’s digital voucher transactions system because the system may reduce the risk of buying and/or selling of physical vouchers directly between individuals, by providing a platform that authenticates the validity of the vouchers and guarantees the financial transaction; where, direct buying and selling may lead to fraud. Thus this system prevents or reduces transactions with previously used vouchers, forgeries, and/or expired vouchers. (Zelkind, See Para. 80: lines 1-7)).
Claim 5:
Regarding Claim 5, Uriarte do not specifically disclose the claim’s limitation; however, Zelkind discloses: 
further providing a refund to the user when within the elapsed predefined interval of time, the appeal is received from the user. (Zelkind, a store credit based on a returned store item (providing a refund to the user when…the appeal is received from the user) (See, Para. 55); store credits based on returned store items are different than gift cards. Store credit is a method widely used by retailers that allows consumers to replace or exchange products under specific terms and limitations; The store credits may have associated expiration dates for redemption (within the elapsed predefined interval of time) (See, Para. 56); Merchants may get new customers using the vouchers, merchants may provide a way for customers to convert item refunded store credit into cash. (See, Para. 81)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Uriarte with the features of Zelkind’s digital voucher transactions system because the system may reduce the risk of buying and/or selling of physical vouchers directly between individuals, by providing a platform that authenticates the validity of the vouchers and guarantees the financial transaction; where, direct buying and selling may lead to fraud. Thus this system prevents or reduces transactions with previously used vouchers, forgeries, and/or expired vouchers. (Zelkind, See Para. 80: lines 1-7)).
Claim 6:
Uriarte discloses:
further comprising designating the user associated with the identified malicious use of the credentials as a malicious user and rejecting future requests to obtain the digital voucher by the malicious user. (Uriarte, Negative data techniques compare transaction data to negative data lists….transaction data that are considered to indicate a heightened likelihood that the transaction is fraudulent. For example, a credit card number that has been used in a number of transactions that have been rejected or has been reported stolen may be added to the negative data list of credit card numbers;( See, Para. 39) Pattern detection techniques involve the use of neural networks and/or statistical models to compare transaction data to past transaction data to detect inconsistencies and/or to determine a degree of similarity to patterns usually consistent with fraud. (See, Para. 41)).
Claim 7:
Uriarte discloses:
further comprising: receiving additional data associated with at least one of the user and the credentials, and wherein the analysis to determine the risk of malicious use of the credentials is based on the additional data. (Uriarte, The request includes a credit card number, a name of the credit card account holder, an expiration date of the credit card, a billing address associated with the credit card, and/or a credit card verification number (additional data associated with at least one of the user and the credentials)(See, Para. 20). In response to the request, the merchant device transmits transaction data corresponding to the transaction to the real-time fraud detection processor and/or the batch fraud detection processor for processing (the analysis to determine the risk of malicious use of the credentials is based on the additional data)(See, Para. 20)…data describing the purchasing user, such as contact information (email address, billing address, phone number) and/or the length of time that the purchaser has been a customer of the merchant (user data)(See, Para. 20)).
Claim 8:
Uriarte discloses:
wherein the additional data includes one or more members selected from the group consisting of: third party data, empirically collected data, a profile of the user, behavior of the user, and contextual data. (Uriarte,  data describing the purchase, such as the amount being paid, a transaction time at which the transaction occurred, an IP address of the client, a geographic location to which a product being purchased is to be sent, a shipping method for the product being purchased, and/or information about the product being purchased (e.g., product description, product SKU or other identifier, quantity purchased)(empirically collected data, a profile of the user, behavior of the user, and contextual data) (See, Para. 20); data describing the purchasing user, such as contact information (e.g., email address, billing address, phone number) and/or the length of time that the purchaser has been a customer of the merchant (a profile of the user and behavior of the user) (See, Para. 20)). 
Claim 9:
 Uriarte discloses:
further comprising storing in a data storage, the credentials and the identified malicious use of the credentials, and determining the risk of malicious use when the stored credentials are used in another request to obtain another digital voucher. (Uriarte, The storage device stores transaction data received by the transaction interface, outputs of the risk assessment modules, and/or authorization decisions determined by the decision module (storing in a data storage…credentials)(See, Para. 43). The system may be used in conjunction with a system for providing batch fraud detection processing. For example, information stored on the storage device, such as authorization decisions or transaction data, may be shared with a system for batch fraud detection processing; (determining the risk of malicious use when the stored credentials …. another digital voucher)(See, Para. 43).  A decision module of the processor may determine an authorization decision for a particular transaction based on risk assessment module outputs that correspond to other transactions, in addition to outputs corresponding to the particular transaction. (See, Para. 51)).
Claim 10:
Claim 10 is substantially similar to claim 1, and hence is rejected on similar grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are the following:
Zovi (U.S. Patent Publication No. 2018/0005243 A1) - “Logical Validation of Devices Against Fraud”
Cantini (U.S. Patent Publication No. 2005/0278192 A1) - “Method and System for Detecting Possible Frauds in Payment Transactions”
Grano (U.S. Patent Publication No. 2006/0202012A1)- “Secure Data Processing System, such as a System for Detecting Fraud and Expediting Note Processing”
Ryan (U.S. Patent No. 9,626,680 B1) – “System and Method for Detecting Malicious Payment Transaction Activity Using Aggregate Views of Payment Transaction Data in a Distributed Network Environment”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                                                                                                                                                                                                                                

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693